                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DNISION
                                   No. 5:18-CV-292-D


DENISE DAVIS,                                )
                                             )
                           Plaintiff,        )
                                             )
               v.                            )                      ORDER
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                           Defendant.        )


        On July 8, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 19], grant defendant's motion for judgment on the pleadings [D.E. 21 ], and affirm defendant's

final decision. See [D.E. 24]. 1 On July 22, 2019, plaintiff objected to the M&R [D.E. 25].

Defendant did not respond.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).


        1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See.Fed. R. Civ. P. 25(d).
            The court has reviewed the M&R, the record, and plaintiff's objections. As for those

     portions ofthe M&R to which plaintiff made no objection, the court is satisfied that there is no clear

     error on the face of the record.

            The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

     scope ofjudicial review of a final decision conceming disability benefits under the Social Security
 ~
,J   'A\t, 42 U.S.C. § 301   et~    is limited to determining whether substantial evidence supports the

     Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

     See,~42 U.S.C.      § 405(g); Wallsv. Barnhart, 296F.3d287, 290 (4th Cir. 2002);Haysv. Sullivan,

     907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might

     accept as adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)

     (quotation omitted); see Biestek v. Benyhill, 139 S. Ct. 1148, 1154(2019). It "consists ofmore than
                                                                                                           '   '


     a mere scintilla of evidence but may be less than a preponderance." Smith v. Chater, 99 F.3d 635,

     638 (4th Cir. 1996); see Biestek, 139 S. Ct. at 1154. This court may not reweigh the evidence or
                                                              ·-        .                  ~   .-          -       .

     substitute its judgment for that of the Commissioner. See, e.g., Hays, 907 F.2d at 1456. Rather, in

     determining whether substantial evidence supports the Commissioner's decision, the court examines

     whether the Commissioner analyzed the relevant evidence and ~ciently explained her findings

     and rationale concerning the evidence. See, ~ Sterling Smokeless Coal Co. ·v. Akers, 131 F.3d

     438, 439-40 (4th Cir. 1997).

            Plaintiff's objections restate the arguments made to Judge Numbers concerning whether the
                                                                                   .               .
                                                        .   . .                        .


     ALJ properly considered plaintiff's need for a cane and whether subStantial e_vidence supports the
                                                                            ....       .       "       -
     evaluation ofmedical evidence. Compare [D.E. 20] 4-12, with [D.E. 25] 1-2. However, both Judge
                                                                                               . '

     Numbers and the ALJ applied the proper legal standards. See M&R [D.E. 24] 3-15. Moreover,

     substantial evidence supports the ALJ' s analysis. See id.

                                                       2
       In sum, the court OVERRULES plaintiff's obje.ctions to the M:&R  [D.E~ 25], ADOPTS the
                                                                  .-: .              -      ~.   '




conclusions in the M&R [D.E. 24], DENIES plaintiff's motion for judgment on the pleadings [D.E.

19], GRANTS
         .
            defendant's motion for judgment on the pleadings [D.E. 21 ], AFFIRMS defendant's
                                                '                             .



final decision, and DISMISSES this action. The clerk shall close the case.

       SO ORDERED. This _!j_ day of August 2019.




                                                                . ....,   :
                                                                                  .   ·:·




                                               3
